O’Donnell, J.,
dissenting.
{¶ 10} Respectfully, I dissent. In my view, the majority narrowly focuses on the application of the saving statute and misses the broad impact of today’s decision on the administration of decedents’ estates in Ohio.
{¶ 11} This court has long recognized that the purpose of the statutory time limits for the presentment of claims against an estate to the executor is to foster the expeditious and efficient administration of the estate. See, e.g., Fortelka v. Meifert (1964), 176 Ohio St. 476, 479, 27 O.O.2d 439, 200 N.E.2d 318, citing Cheeseman v. Kyle (1864), 15 Ohio St. 15; Gerhold v. Papathanasion (1936), 130 Ohio St. 342, 4 O.O. 425, 199 N.E. 353.
{¶ 12} Numerous provisions of the probate code reflect the legislative desire for the swift administration of claims filed against an estate. R.C. 2117.06 requires a claimant to present a claim against an estate within six months after the decedent’s death. R.C. 2117.07 provides that an executor may further accelerate the bar against claims. Pursuant to R.C. 2117.06(D), when a claimant *199presents a claim against an estate, the executor has 30 days to either accept or reject it. And R.C. 2117.12 requires a claimant whose claim is rejected to “commence an action on the claim * * * within two months after the rejection
Monroe, Zueco & Weilbacher and George C. Zueco; and Richard D. DiCicco, for appellees.
Karberg, Kurant & Wachter Co., L.P.A., Mark I. Wachter, and Jack Kurant, for appellant.
* * * or be forever barred from maintaining an action on the claim * * * that was rejected.” Moreover, after this court ruled that the saving statute applied to will-contest actions in Allen v. McBride, 105 Ohio St.3d 21, 2004-Ohio-7112, 821 N.E.2d 1001, the General Assembly amended R.C. 2107.76, adding division (B) to provide that the saving statute does not apply to R.C. 2107.71 actions to contest the validity of a will. 2006 Sub.H.B. No. 144.
{¶ 13} The majority’s decision in this case does not further the legislature’s goal of expedient administration of estates, nor does it foster the finality of administration. As I noted in my dissent in Allen, the majority’s holding “could result in litigation to recover estate assets that had been distributed by administrators, executors, or probate courts or could lead to long delays in the ability to transfer real estate or bank accounts due to potential liability or future claims, * * * all contrary to the legislative intent * * Allen at ¶ 43.
{¶ 14} The central matter presented here is one of statutory interpretation. Our role is to interpret these statutes to discern legislative intent and to give meaning to the words used by the General Assembly. The exceedingly short statute of limitations period for the presentment of a claim against an estate, the short time the statute gives an executor to act upon such a claim, and the “forever barred” language contained in R.C. 2117.12 demonstrate the legislature’s intent that these matters be resolved with finality in a relatively short period of time. Thus, applying the one-year saving statute in the context of this legislative scheme is incongruent because it delays the administration of estates. As a consequence of today’s decision by the majority, the legislature will likely amend these code sections and negate the effects of this hypertechnieal reading of the statute.
{¶ 15} For these reasons, I respectfully dissent from the majority’s determination that the saving statute R.C. 2305.19 applies to R.C. 2117.12 claims against a decedent’s estate.
Lundberg Stratton, J., concurs in the foregoing opinion.